           Case 1:19-cr-00494-RA Document 40 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,
                                                                       No. 19-CR-494 (RA)
                              v.

 JORGE ROCHA GOMEZ,                                                          ORDER


                                   Defendant.


RONNIE ABRAMS, United States District Judge:

       The United States has filed a motion for forfeiture of the $100,000 personal recognizance

bond for the Defendant pursuant to Fed. R. Crim. P. 46(f). See Dkts. 38, 39. The Court will hold

a telephone hearing in connection with this motion on March 10, 2021 at 10:00 a.m. The

telephone conference may be accessed using the following dial-in information: Call-in Number:

(888) 363-4749; Access Code: 1015508. This conference line is open to the public, and the

sureties, should they attend, will be given an opportunity to be heard.

       The Government is directed to serve the sureties Ms. Gomez and Ms. Gomez-Paulino

with a copy of this order, as well as the underlying motion papers, and to file an affidavit of

service on the docket.

SO ORDERED.

 Dated:         March 4, 2021
                New York, New York
                                                     __________________________
                                                     Ronnie Abrams
                                                     United States District Judge
